United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 22, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50198
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL J. KEARNS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-95-CR-201-2
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Michael J. Kearns appeals the revocation of his supervised

release and the sentence imposed following revocation.      He argues

that the sentence imposed was plainly unreasonable and that the

district court did not consider the sentencing factors in

18 U.S.C. § 3553(a).   Given that Kearns continued to violate the

terms of his supervised release despite the district court’s

leniency and warnings and that the sentence imposed was within

the three to nine months applicable guideline range for each of

his violations of supervised release, Kearns has not shown that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-50198
                                -2-

the sentence imposed by the district court was unreasonable or

plainly unreasonable.   See United States v. Hinson, 429 F.3d 114,

120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006).      The

record indicates that the district court implicitly considered

the § 3553(a) factors when it imposed Kearns’s sentence,

including the nature and circumstances of Kearns’s violations of

his supervised release; Kearns’s history and characteristics; and

the need for a lengthy sentence to deter Kearns’s continued

violations of supervised release.    See United States v. Gonzalez,

250 F.3d 923, 930 (5th Cir. 2001).

     Kearns argues that the district court failed to honor or

wrongly punished him for obtaining a state court order that

purported to discharge his obligation to pay the restitution

ordered by the district court and that the district court made

false statements that it would impose a lengthy sentence in order

to make him repudiate the state court order.   Kearns has not

shown that the district court erred in determining that the state

court order was void for lack of jurisdiction and was not

entitled to full faith and credit in the district court.     See

Tennessee ex rel. Sizemore v. Surety Bank, 200 F.3d 373, 377 (5th

Cir. 2000).   The district court did not err in finding that

Kearns’s issuance of the worthless promissory note and obtaining

the state court order were part of a pattern of bad faith and

continued refusal to comply with the terms of his supervised
                            No. 03-50198
                                 -3-

release.    See United States v. Caldwell, 830 F.2d 36, 39-40 (5th

Cir. 1987).

       Kearns argues that the district court erred in denying his

“motion for closure,” which was based on the International

Covenant on Civil and Political Rights.     The district court did

not err in denying this motion as the international covenant did

not create individually enforceable rights.      See United States v.

Wesson, 305 F.3d 343, 348 (5th Cir. 2002).

       Kearns argues that there was an enforceable agreement

between him, the Government, and the district court that

precluded the revocation of his supervised release.     The record

does not support this argument.    The district court did not err

in revoking Kearns’s supervised release due to his continued

violations of his supervised release.      See Gonzalez, 250 F.3d at

930.

       The district court’s judgment is AFFIRMED.   Kearns’s motions

for extraordinary relief, for judicial notice, for dismissal of

the appeal are DENIED.    His motion to waive the requirement to

file record excerpts is DENIED as unnecessary.